                                         Case 5:16-md-02752-LHK Document 333 Filed 11/02/18 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     IN RE: YAHOO! INC. CUSTOMER                       Case No. 16-MD-02752-LHK
                                         DATA SECURITY BREACH
                                         LITIGATION                                        ORDER REQUIRING
                                  12
Northern District of California




                                                                                           SUPPLEMENTATION
 United States District Court




                                  13
                                                                                           Re: Dkt. No. 330
                                  14

                                  15

                                  16      Having reviewed the Motion for Preliminary Approval of Class Action Settlement (“Motion”),
                                  17   ECF No. 330, the Court orders the parties to file a supplement to the Motion by November 9, 2018
                                  18   that addresses the following:
                                  19      (1) Any differences between the settlement class and the classes proposed in the operative
                                  20          complaint and an explanation as to why the differences, if any, are appropriate.
                                  21      (2) Any differences between the claims to be released and the claims in the operative
                                  22          complaint and an explanation as to why the differences are appropriate.
                                  23      (3) An explanation of the calculation of the number of class members. Plaintiffs had asserted
                                  24          that this case involved over 3 billion user accounts. In the Motion, the parties represent
                                  25          that the settlement class involves nearly a billion user accounts and approximately 200
                                  26          million individuals. How were those numbers calculated? For each of the 2013 Breach,
                                  27          2014 Breach, and 2015-2016 Breach, what are the number of accounts and individuals
                                  28                                               1
                                       Case No. 16-MD-02752-LHK
                                       ORDER REQUIRING SUPPLEMENTATION
                                         Case 5:16-md-02752-LHK Document 333 Filed 11/02/18 Page 2 of 3




                                   1        involved with each breach, and how are these numbers calculated?

                                   2     (4) The anticipated class recovery under the settlement, the potential class recovery if

                                   3        plaintiffs had fully prevailed on each of their claims, and an explanation of the factors

                                   4        bearing on the amount of the compromise.

                                   5     (5) An estimate of the number and/or percentage of class members who are expected to submit

                                   6        a claim in light of the experience of the selected claims administrator and counsel from

                                   7        other recent settlements of similar cases, the identity of the examples used for the estimate,

                                   8        and the reason for the selection of those examples. This information should be provided

                                   9        for each type of claim, e.g. claim for out-of-pocket costs, paid user costs, small business

                                  10        user costs, credit monitoring, and alternative compensation.

                                  11     (6) An explanation for why claim forms can only be submitted for 270 calendar days after

                                  12        preliminary approval.
Northern District of California
 United States District Court




                                  13     (7) The settlement administrator selection process, including how many settlement

                                  14        administrators submitted proposals, what methods of notice and claims payment were

                                  15        proposed, the Lead Counsel’s firms’ history of engagements with the settlement

                                  16        administrator over the last two years, the anticipated administrative costs, and the

                                  17        reasonableness of those costs in relation to the value of the settlement.

                                  18     (8) Information about the lodestar calculation, including the total number of hours billed to

                                  19        date, the number of billers and their hourly rates, the number of contract attorneys or

                                  20        paralegals, and the requested multiplier, if any.

                                  21     (9) In light of the fact that Defendant’s data was breached in 2013, 2014, 2015, and 2016, an

                                  22        explanation of why the business practice changes appear to only originate from Defendant

                                  23        and do not identify security controls and reforms recommended by independent security

                                  24        experts such as Plaintiffs’ security experts, if any; do not appear to address

                                  25                ; do not appear to require                                  ; do not require

                                  26                    ; and do not provide for independent third parties to

                                  27                                                                                         .

                                  28                                                   2
                                       Case No. 16-MD-02752-LHK
                                       ORDER REQUIRING SUPPLEMENTATION
                                         Case 5:16-md-02752-LHK Document 333 Filed 11/02/18 Page 3 of 3




                                   1   IT IS SO ORDERED.

                                   2   Dated: November 2, 2018

                                   3                                       ______________________________________
                                                                           LUCY H. KOH
                                   4                                       United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                        3
                                       Case No. 16-MD-02752-LHK
                                       ORDER REQUIRING SUPPLEMENTATION
